NUMBER 13-16-00235-CR

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

Alexander Torres a/k/a Alex Torres,                                          Appellant,

                                           v.
The State of Texas,                                                           Appellee.

                   On appeal from the 117th District Court
                         of Nueces County, Texas.

                                     ORDER
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      Appellant, Alexander Torres a/k/a Alex Torres, has filed a notice of appeal with

this Court from his conviction in trial court cause number 14-CR-4110-B. The trial

court’s certification of the defendant’s right to appeal shows that the defendant does not

have the right to appeal. See TEX. R. APP. P. 25.2(a)(2). The Texas Rules of Appellate

Procedure provide that an appeal must be dismissed if a certification showing that a

defendant has a right of appeal is not made a part of the record. Id. R. 25.2(d); see id.

R. 37.1, 44.3, 44.4. The purpose of the certification requirement is to efficiently sort

appealable cases from non-appealable cases so that appealable cases can “move
through the system unhindered while eliminating, at an early stage, the time and

expense associated with non-appealable cases.”         Greenwell v. Ct. of Apps. for the

Thirteenth Jud. Dist., 159 S.W.3d 645, 649 (Tex. Crim. App. 2005); see Hargesheimer

v. State, 182 S.W.3d 906, 912 (Tex. Crim. App. 2006).

        Within thirty days of date of this notice, appellant’s lead appellate counsel, Chris

Gale, is hereby ORDERED to: 1) review the record; 2) determine whether appellant has

a right to appeal; and 3) forward to this Court, by letter, counsel’s findings as to whether

appellant has a right to appeal and/or advise this Court as to the existence of any

amended certification. If appellant’s counsel determines that appellant has a right to

appeal, counsel is further ORDERED to file a motion with this Court within thirty days of

this notice, identifying and explaining substantive reasons why appellant has a right to

appeal. See TEX. R. APP. P. 44.3, 44.4; Dears v. State, 154 S.W.3d 610, 614–15 (Tex.

Crim. App. 2005); see also, e.g., Carroll v. State, 119 S.W.3d 838, 841 (Tex. App.—San

Antonio 2003, no pet.) (certification form provided in appendix to appellate rules may be

modified to reflect that defendant has right of appeal under circumstances not

addressed by the form). The motion must include an analysis of the applicable case

law, and any factual allegations therein must be true and supported by the record. See

Dears, 154 S.W.3d at 614–15; cf. Woods v. State, 108 S.W.3d 314, 316 (Tex. Crim.

App. 2003) (construing former appellate rule 25.2(b)(3) and holding that recitations in

the notice of appeal must be true and supported by the record). Copies of record

documents necessary to evaluate the alleged error in the certification affecting

appellant’s right to appeal shall be attached to the motion. See TEX. R. APP. P. 10.1,

10.2.




                                             2
                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed
the 26th day of April 2016.




                              3